Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to amendment filed 9/29/2021.
Claims 1-12 are pending. Claim 6 has been withdrawn. Claims 1, 5 and 10-11 have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duineveld et al. US 2005/0122040 A1 (Duineveld) in view of Hayashi US 2010/0019654 A1.
In re claim 1, Duineveld discloses (e.g. FIGs. 1-12) a light-emitting device comprising: 
a first region 21 (one of EL areas 21), a second region 21 (another one of EL areas 21), and a spacing region (e.g. a region between two EL areas 21 along the vertical direction in FIG. 11) disposed between the first region (e.g. bottom EL area 21) and the second region (e.g. top EL area 21) on a flexible substrate 3 (may be flexible, ¶ 34); 
a photoresist layer 15,125 disposed above the flexible substrate 3, an upper surface of the photoresist layer 15,125 comprising an uneven surface in the spacing region (e.g. see FIG. 
a conductive layer 11 extending from the first region 21 to the second region 21 across the spacing region (see FIG. 12), the conductive layer 11 being located over the photoresist layer 15,125, wherein 
a shape of the conductive layer 11 corresponds to a shape of the uneven surface (see FIG. 12).
Duineveld discloses the patterned sections 15,125 for defining EL areas is provided using conventional photoresist (¶ 117). Duineveld does not explicitly disclose the conventional photoresist used in forming the partitioning sections 15,125 is an organic material. 
However, Hayashi discloses an organic EL device (e.g. FIG. 1A) comprising partition wall 13 for defining light emitting regions, wherein the partition wall is made of organic photosensitive resin suitable for photolithography. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use organic photoresist to form Duineveld’s sections 25,125 patterned by photolithography as suitable conventional photoresist material as taught by Hayashi and is well-known in the art. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 

In regard to the limitation that “the organic layer comprising an uneven surface which is continuously formed in the spacing region,” Examiner understood “continuously formed” as pertaining to a product by process limitation. The limitation does not require the organic layer to be physically continuous across the entire spacing region per se. Such interpretation is consistent with Applicant’s disclosure as shown in FIG. 3A corresponding to the elected species, wherein the organic layer 93 is formed in the spacing region A1 to define uneven does not extend continuously across the spacing region A1. In fact, the organic layer 93 is physically separated in the spacing region A1. Furthermore, dependent claim 11 recites the organic layer having a forward tapered shape is also evidence that the claimed organic layer refers to the organic layer 93 as shown in FIG. 3A. Therefore, the claimed “continuously formed” as understood in light of Applicant’s disclosure, does not refer to a layer that stretches continuously across the spacing region. The limitation, at best refers to the process in which the organic layer is formed, i.e. the separate parts of the organic layer 93 are formed together using a continuous step. 
As such, the claimed organic layer does not distinguish over Duineveld’s photoresist 15, 125 which can be organic as taught by Hayashi. The photoresist 15,125 is patterned to form the patterned structure that results in the uneven surface as shown in FIG. 12. The patterning step is common and continuously performed in forming patterned photoresist 15,125. Furthermore, Duineveld teaches, in some embodiments, the patterned photoresist 15 between the light emitting regions may be connected. For example, FIGs. 3 and 8-10 showing 15,15a,15b being all connected together, FIG. 5 showing a connected but uneven section 16, FIG. 6 also showing photoresist 15 being connected between device regions in same column.
In another interpretation, the claimed organic layer having uneven surface which is “continuously formed” does not distinguish over Duineveld’s photoresist 125a,125b as shown in FIGs. 11-12, wherein the photoresist 125a,125b has a continuous section along the sides of the light emitting region. Therefore, the photoresist 125a,125b is considered to be “continuously formed in the spacing region” for having a continuous segment. The claim does not particularly recite other structural limitation for the organic layer that would distinguish over the photoresist pattern taught by Duineveld. 
In regard to the product by process language, since a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao and Sato et al., 190 In re Luck and Gainer, 177 USPQ 523 (CCPA 1973); In re Fessmann, 180 USPQ 324 (CCPA 1974); and In re Marosi et al., 218 USPQ 289 (CAFC 1983). It is the final product per se which must be determined for patentability in a "product by, all of" claim, and not the patentability of the process, and that an old or obvious product, whether claimed in "product by process" claims or not, is not patentable. Note that Applicant has the burden of proof in such cases, as the above case law makes clear. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based upon the product itself. The patentability of a product does not depend on its method of production. If the product in product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product is made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
 
In re claim 2, Duineveld discloses (e.g. FIG. 1) a first light-emitting element 21 (one of EL areas 21) and a second light-emitting element 21 (another one of EL areas 21) disposed above the flexible substrate 3, wherein the first light-emitting element 21 is disposed in the first region and the second light-emitting element 21 is disposed in the second region.

In re claim 12, Duineveld discloses the substrate can be a flexible transparent resin (¶ 34). No particular “insulating resin layer”, “common barrier layer” and “flexible substrate” have been claimed that would distinguish over respective upper section of element 3, center section of element 3, and bottom section of element 3, such that 
an insulating resin layer (upper section of 3) disposed beneath the organic layer 15,125 and above the flexible substrate (bottom section of 3), the insulating resin layer (upper section of 3) comprising an organic resin layer (¶ 34); and 
a common barrier layer (center section of 3) disposed beneath the insulating resin layer (upper section of 3) and above the flexible substrate (bottom section of 3), wherein 
the insulating resin layer (upper section of 3)  and the common barrier layer (center section of 3) extend from the first region (one EL area 21) to the second region (another EL area 21) across the spacing region (region between EL areas 21).


Claims 3-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Duineveld and Hayashi as applied to claims 1 and 2 above, and further in view of Kwon et al. US 2016/0028043 A1 (Kwon). 
In re claim 3, Duineveld discloses an organic light emitting display comprising a plurality of EL areas 21 defined by organic partitioning sections 15,125 forming display pixels on a substrate 3. Duineveld does not explicitly disclose the display device comprising a lower barrier layer disposed beneath the organic layer 15,125 and above the flexible substrate 3; a first upper barrier layer disposed above the first light-emitting element 21 and including a first inorganic material; and a second upper barrier layer disposed above the second light-emitting element 21 and including a second inorganic material, wherein the first upper barrier layer and the second upper barrier layer are spaced from each other at least in the spacing region.

a lower barrier layer 30 (FIG. 1, ¶ 57) or 120 or 160 (FIG. 4) disposed beneath the organic layer (e.g. organic pixel defining layer 190 shown in FIG. 4) and above the flexible substrate 100 (¶ 51); 
a first upper barrier layer 310 (of one PA) disposed above the first light-emitting element 70 (of one PA) and including a first inorganic material (¶ 104); and 
a second upper barrier layer 310 (of another PA) disposed above the second light-emitting element 70 (of another PA) and including a second inorganic material (¶ 104), wherein 
the first upper barrier layer 310 (of one PA) and the second upper barrier layer 310 (of another PA) are spaced from each other at least in the spacing region PB.
Kwon discloses the lower and upper barrier layers 30,120,160,310 are provided to seal the pixels from damage caused by external moisture (¶ 70,116).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form lower and upper barrier layers in Duineveld’s organic display to protect the display pixels from external moisture as taught by Kwon.

In re claim 4, Kwon discloses (e.g. FIG. 2) the lower barrier layer 30 includes a first lower barrier layer 30 (of one PA) and a second lower barrier layer 30 (of another PA) spaced from each other; 
the first light-emitting element 70 (of one PA) is disposed above the first lower barrier layer 30 (of one PA); and 
the second light-emitting element 70 (of another PA) is disposed above the second lower barrier layer 30 (of another PA).


the first light-emitting element 21 (of one EL area) and the second light-emitting element 21 (of another EL area) each includes: 
a first electrode 11 (portion of 11 in EL areas); 
a second electrode 5 facing the first electrode 5; and 
a light-emitting layer 7,9 disposed between the first electrode (portion of 11 in EL areas 21)  and the second electrode 5, and 
the first wiring (portion of 11 between EL areas 21) electrically connects the first electrode of the first light-emitting element (portion of 11 in one EL area 21) and the first electrode of the second light-emitting element (portion of 11 in another EL area 21).

In re claim 7, Duineveld and Kwon discloses the claimed organic light emitting display including upper barrier layers 310 as taught by Kwon. Duineveld and Kwon do not explicitly disclose the display further comprising: a sealing resin covering the first upper barrier layer and the second upper barrier layer.
However, Hayashi discloses (e.g. FIG. 1A) an organic light-emitting display comprising light emitting elements 21 covered by organic buffer 18 and barrier layer 19 which is subsequently covered with an upper substrate 31 through an organic adhesive resin 34 that fills the space the space between the barrier 19 and the cover substrate 31 to protect underlying layers (¶ 81,93-94).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form a cover substrate over Duineveld’s display device and fill the 
As such, the resulting organic adhesive filing teaches the claimed “sealing resin” that covers the upper barrier layers. 

In re claim 8, Hayashi discloses (e.g. FIG. 1A) an upper substrate 31 disposed on the sealing resin 34 and facing the flexible substrate (e.g. flexible substrate 3 taught by Duineveld).

In re claim 9, Duineveld discloses the matrix display comprises TFTs for driving the EL elements (¶ 64). Duineveld does not explicitly disclose the TFT is disposed below the light-emitting elements and a passivation layer covering the TFT. 
However, Kwon discloses an active matrix organic display (e.g. FIGs. 2 & 4) wherein each pixel comprises a light-emitting element 70 and a thin-film transistor Q1 disposed below the light-emitting element 70 to drive the light emitting element; and a passivation layer 180 (FIG. 4) covering the thin-film transistor Q for isolating the light-emitting element 70 from the TFT Q1.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form driving TFT below the light-emitting elements 21 taught by Duineveld and to provide a passivation layer between the TFT and the light-emitting element as taught by Kwon to form an active matrix display with high refresh rate and low power consumption as is well-known in the art.


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Duineveld, Hayashi and Kwon as applied to claim 3 above, and further in view of Tsuchiya et al. US 2005/0046346 A1 (Tsuchiya). 

However, Tsuchiya discloses (e.g. FIGs. 2 & 5) a light-emitting display comprising a lower barrier layer 102 (interlayer insulating film) on which light-emitting elements are provided, wherein the end of the lower barrier layer 102 has a forward tapered shape (see FIG. 5), and a wiring 105 (¶ 77) extending across the end of the lower barrier layer 102. Tsuchiya teaches such end structure improve sealing of the display device (¶ 82-84). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the OLED display as taught by the combination of Duineveld, Hayashi and Kwon by providing an insulating layer 102 (teaches the lower barrier layer) with forward tapered end and provide a wiring 105 (teaches the first wiring layer) across the tapered end of the lower barrier layer to improve seal of the device as taught by Tsuchiya. 

In re claim 11, Tsuchiya discloses (e.g. FIG. 5) an intervening layer 103, as a part of the organic layer, having a forward tapered shape and disposed between the first wiring 105 and the end of the lower barrier layer 102.

Response to Arguments
Applicant's arguments filed 09/29/2021 have been fully considered but they are not persuasive. 

Applicant argues Duineveld fails to teach an organic layer “comprising an uneven surface which is continuously formed in the spacing region” (Remark, pages 10-12). This is not 

The limitation does not require the organic layer to be physically continuous across the entire spacing region per se. Such interpretation is consistent with Applicant’s disclosure as shown in FIG. 3A corresponding to the elected species, wherein the organic layer 93 is formed in the spacing region A1 to define uneven surface on which conductive layer 82 is formed. As shown in FIG. 3A, the organic layer 93 does not extend continuously across the spacing region A1. In fact, the organic layer 93 is physically separated in the spacing region A1. Furthermore, dependent claim 11 recites the organic layer having a forward tapered shape is also evidence that the claimed organic layer refers to the organic layer 93 as shown in FIG. 3A. Therefore, the claimed “continuously formed” as understood in light of Applicant’s disclosure, does not refer to a layer that stretches continuously across the spacing region. The limitation, at best refers to the process in which the organic layer is formed, i.e. the separate parts of the organic layer 93 are formed together using a continuous step. 
As such, the claimed organic layer does not distinguish over Duineveld’s photoresist 15, 125 which can be organic material as taught by Hayashi. The photoresist 15,125 is patterned to form the patterned structure that results in the uneven surface as shown in FIG. 12. The patterning step is common and continuously performed in forming patterned photoresist 15,125. Furthermore, Duineveld teaches, in some embodiments, the patterned photoresist 15 between the light emitting regions may be connected. For example, FIGs. 3 and 8-10 showing 15,15a,15b being all connected together, FIG. 5 showing a connected but uneven section 16, FIG. 6 also showing photoresist 15 being connected between device regions in same column.
In another interpretation, the claimed organic layer having uneven surface which is “continuously formed” does not distinguish over Duineveld’s photoresist 125a,125b as shown in FIGs. 11-12, wherein the photoresist 125a,125b has a continuous section along the sides of the 
In regard to the product by process language, since a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao and Sato et al., 190 USPQ 15 at 17 (CCPA 1976) (footnote 3). “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). See also In re Luck and Gainer, 177 USPQ 523 (CCPA 1973); In re Fessmann, 180 USPQ 324 (CCPA 1974); and In re Marosi et al., 218 USPQ 289 (CAFC 1983). It is the final product per se which must be determined for patentability in a "product by, all of" claim, and not the patentability of the process, and that an old or obvious product, whether claimed in "product by process" claims or not, is not patentable. Note that Applicant has the burden of proof in such cases, as the above case law makes clear. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based upon the product itself. The patentability of a product does not depend on its method of production. If the product in product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/YU CHEN/Primary Examiner, Art Unit 2815